Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/186,567 filed on 7/25/22. Claims 1 - 15 has been examined.
Allowable Subject Matter
3.	Claims 1 - 15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) of record (See PTO-892) teaches  A positioning network system for positioning an object by using a plurality of positioning mobile objects, comprising: 
the plurality K of positioning mobile objects each including a plurality of positioning nodes, the plurality of positioning nodes including a first positioning node NA, a second positioning node NB, and a third positioning node NC; and 
the object including a target node NT, wherein at the plurality of positioning mobile objects, the second positioning node NB and the third positioning node Nc are located in a direction forming a right angle at the first positioning node NA in a right-angled triangle structure. 
However, does not specifically teach and/or disclose wherein a first positioning mobile object of the plurality of positioning mobile objects is configured to position the first positioning mobile object based on a predetermined reference point by using a plurality of positioning nodes NA1, and NC1, 
wherein at least one mth positioning mobile object of the plurality of positioning mobile objects is configured to position an adjacent (m± 1th) positioning mobile object or an intermediate mobile object including an intermediate node N, based on the mth positioning mobile object by using a plurality of positioning nodes NAm, NBm, and NCm, where 1 < m < K, and 
wherein a Kth positioning mobile object of the plurality of positioning mobile objects is configured to position the object based on the Kth positioning mobile object by using a plurality of positioning nodes NAK, NBK, and NCK, and 
wherein K and m are an integer greater than 1.
It would have not been obvious to one of the ordinary skilled in the art at the time of the invention to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).

As per claim 10, Same reasons apply as the claim has substantially same limitations as claim 1.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632